In an action for separation, plaintiff appeals from an order of the Supreme Court, Kings County, entered February 2, 1966, which directed defendant to pay plaintiff (1) $125 per week for temporary support and maintenance of plaintiff and the parties’ five children and (2) a $500 counsel fee. Order modified (1) by increasing to $170 per week the amount for such support and maintenance; (2) by providing that, in addition, defendant shall pay: (a) the cost of utilities connected with the use of the marital home; (b) the cost of fuel for, and the taxes and other governmental charges upon, the marital home; (c) the children’s medical, dental and related expenses; and (d) the cost of the children’s religious education; (3) by providing that possession of defendant’s automobile shall be transferred to plaintiff and that all maintenance and insurance costs associated with it shall be paid by defendant; and (4) by providing that plaintiff is granlcd leave to apply to the trial court for an additional allowance of counsel fee A.s so modified, order affirmed, without costs. In the circumstances at bar, the provisions in the Special Term’s order for the temporary support and maintenance of plaintiff and the parties’ five children were inadequate; and the trial court should be given the opportunity to pass on the question of adequacy of the award of counsel fee.
Beldoek, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.